Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robert E. Deck III, O.D.
(OI File No. H-15-41098-9),

Petitioner,
v.
The Inspector General,
U.S. Department of Health and Human Services.

Docket No. C-15-3772

Decision No. CR4523
Date: February 5, 2016

DECISION

The request for hearing of Petitioner, Robert E. Deck III, O.D., is dismissed pursuant to
42 C.E.R. § 1005.2(e)(1),' because it was untimely filed.

I. Background

The Inspector General for the Department of Health and Human Services (I.G.) notified
Petitioner by letter dated April 30, 2015, that he was being excluded from participation in
Medicare, Medicaid, and all federal health care programs for the minimum statutory
period of five years. The LG. cited section 1128(a)(2) of the Social Security Act (the
Act) (42 U.S.C. § 1320a-7(a)(2)) as the basis for Petitioner’s exclusion and stated that the
exclusion was based on his conviction in the 6th Judicial Circuit Court, County of
Oakland, State of Michigan, of a criminal offense related to neglect or abuse of patients,

' References are to the 2014 revision of the Code of Federal Regulations (C.F.R.) in
effect at the time of the agency action, unless otherwise stated.
in connection with the delivery of a health care item or service. I.G. Exhibit (Ex.) 1.
Petitioner filed a request for hearing (RFH) on August 14, 2015, with a three-page
attachment. The case was assigned to me for hearing and decision on September 21,
2015. A prehearing conference was convened on October 8, 2015. The substance of the
prehearing conference is memorialized in my Order to Show Cause, Prehearing
Conference Order, and Schedule for Filing Briefs and Documentary Evidence dated
October 9, 2015 (Prehearing Order). During the prehearing conference, the I.G.
requested to file a motion to dismiss prior to case development. I set a briefing schedule
for a motion to dismiss by the I.G. Prehearing Order §[ II.5.

The LG. filed a motion to dismiss on November 9, 2015, with I.G. Exhibit (Ex.) 1. On
December 9, 2015, Petitioner filed a response to the I.G. motion (P. Response) with
Petitioner’s Exhibits (P. Exs.) 1 through 3. The I.G. moved for leave to file a reply on
December 11, 2015, and filed a reply on the same date. The I.G.’s motion for leave to
file a reply is granted. Neither party objected to my consideration of the proposed
exhibits, and I.G. Ex. 1 and P. Exs. 1 through 3 are admitted as evidence.

IL. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of the United States Department of Health and Human Services (Secretary).
The Secretary has provided by regulation that an excluded individual has the right to
request a hearing before an ALJ. 42 C.F.R. §§ 1001.2007(a)(1), 1005.2(a). The
regulations require that a request for hearing be in writing and be filed not more than 60
days from the date of receipt of the notice of exclusion. 42 C.F.R. §§ 1001.2007(b),
1005.2(c). The notice of exclusion is presumed to be received five days after the date on
the notice, unless there is a reasonable showing to the contrary. 42 C.F.R. § 1005.2(c). I
am required to dismiss a request for hearing that is not filed timely. 42 C.F.R.

§ 1005.2(e)(1). The regulations grant me no discretion to waive a late-filing or to extend
the time for filing.

B. Issue

Whether Petitioner’s request for hearing must be dismissed because it was
not timely filed?
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was not timely filed.

2. Petitioner’s request for hearing must be dismissed pursuant to
42 C.F.R. § 1005.2(e)(1).

There is no dispute that the I.G. mailed Petitioner a letter dated April 30, 2015, notifying
him of his exclusion from Medicare, Medicaid, and all federal health care programs. I.G.
Ex. 1. Pursuant to 42 C.F.R. § 1005.2(c), there is a rebuttable presumption that the April
30, 2015 notice was received by Petitioner on Tuesday, May 5, 2015. As discussed
hereafter, Petitioner has not presented credible evidence that he received the notice of
exclusion after May 5, 2015. Pursuant to 42 C.F.R. §§ 1001.2007(b) and 1005.2(c),
Petitioner had 60 days to file his request for hearing. The 60th day after presumed receipt
fell on July 4, 2015, a Saturday and a federal holiday. Therefore, the deadline for
Petitioner to file his request for hearing was the next business day, Monday, July 6, 2015.
42 CFR. § 1005.12(a).

There is no dispute that Petitioner filed his request for hearing using the Departmental
Appeals Board Electronic Filing System (DAB E-File) on August 14, 2015. Petitioner’s
request for hearing had to be filed not later than July 6, 2015, but he did not file the
request for hearing until August 14, 2015, which was 39 days late. Because Petitioner’s
request for hearing was 39 days late, the I.G. has moved that this case be dismissed.

The regulations grant me no discretion to extend the time for filing a request for hearing
or to excuse the late filing of a request for hearing. I am required to dismiss a hearing
request that is not timely filed. 42 C.F.R. § 1005.2(e)(1). Petitioner’s only possible
defense to the motion to dismiss is a showing that he received the April 30, 2015 notice
of exclusion not more than 60 days prior to August 14, 2015. Petitioner would need to
show that he received the notice of exclusion on or after June 15, 2015. Petitioner has
failed to make the required showing. Accordingly, I have no discretion but must dismiss
Petitioner’s request for hearing.

Petitioner admits in his request for hearing that it is filed “past the typical 60-days that
[he would] normally have for an appeal.” RFH at 2,42. He states that he did respond to
a letter from the Office of the Inspector General signed by J. David Cope, which he
received in May. But, Petitioner does not assert that he actually filed a request for
hearing prior to August 14, 2015. Petitioner asserts that from mid-January “to recently”
he did not receive his mail, including the I.G. notice. RFH at 2,3. This assertion is not
credible because it is inconsistent with Petitioner’s assertion that he received a letter in
May from the LG.

Petitioner filed with his request for hearing a copy of the April 30, 2015 exclusion letter
and an email from the I.G. dated August 3, 2015 that shows he telephoned the LG. and
stated that he did not recall receiving the notice of exclusion issued by the I.G. on April
30, 2015. The email refers to a notice issued by Mr. Cope at the Office of Personnel
Management. Petitioner asserts in his request for hearing that he did not receive a copy
of the April 30 notice letter until he received the email from the I.G. on August 3, 2015,
with a copy attached. RFH at 2, 4 2. Petitioner’s assertion is inconsistent with the fact
that he telephoned the I.G. on August 3, 2015, which shows that he had some information
that caused him to call the I.G. More importantly, Petitioner also admits in his response
that he actually received it on or about April 30, 2015. His assertion that he did not
receive the April 30, 2015 notice of exclusion until August 3, 2015, is simply not
credible.

In response to the I.G. motion to dismiss, Petitioner filed P. Exs. 1 through 3. P. Ex. 1 is
the letter referred to in his request for hearing from the Office of the Inspector General of
the Office of Personnel Management (OPM I.G.) dated May 26, 2015. The letter was
signed by J. David Cope and addressed to Petitioner at 436 Franklin Lake Circle, Oxford,
Michigan 48371, the same address that is on the April 30, 2015 notice of exclusion.

P. Ex. 1 at 1; LG. Ex. | at 1. Petitioner responded to that letter on June 15, 2015,
requesting an extension of time to contest the OPM I.G. debarment action. P. Ex. | at 2-
3. Both the letter from the OPM I.G. and Petitioner’s response letter refer to the fact that
the Department of Health and Human Services (HHS) excluded Petitioner from
participating in Medicare and Medicaid effective May 20, 2015. P. Ex. | at 1-2.
Petitioner offered as evidence another letter from the OPM LG. dated July 21, 2015, also
from Mr. Cope and also addressed to Petitioner at 436 Franklin Lake Circle, Oxford,
Michigan 48371. P. Ex. 1 at 4. This letter also specifically states that HHS excluded
Petitioner from participating in Medicare and Medicaid effective May 20, 2015, pursuant
to section 1128(a)(2) of the Act. Both the OPM letters clearly advised Petitioner that he
was being debarred by the OPM I.G. based on the HHS exclusion. The fact that
Petitioner received these letters and responded is inconsistent with his assertion he
received no mail from mid-January 2015 to just before filing his request for hearing on
August 14, 2015.

P. Ex. 2 at 3-4 is a copy of a letter from CMS dated June 30, 2015, sent to a different
address from that on the April 30, 2015 notice of exclusion and the two OPM LG. letters.
The CMS letter notified Petitioner that his Medicare enrollment and billing privileges
were revoked because the HHS LG. excluded him from participating in Medicare and
Medicaid effective May 20, 2015, under section 1128(a)(2) of the Act. The fact that
Petitioner received this letter is inconsistent with his assertion he received no mail from
mid-January 2015 to just before filing his request for hearing on August 14, 2015.
Petitioner offered a letter from an attorney notifying him that the attorney had been
appointed receiver for Petitioner’s assets. P. Ex. 3. The letter says nothing about seizing
Petitioner’s mail. Petitioner has not offered any additional credible evidence, such as an
affidavit or declaration from the receiver, regarding Petitioner’s mail.

In his response to the motion to dismiss, Petitioner denies that his hearing request was
filed untimely. He asserts that he may not have “sent the appeals to the correct agencies.”
P. Response at 2. He concedes he did receive a letter from the I.G. on April 30, 2015,
which I construe to be an admission that he received the I.G. letter on or about April 30,
2015, as it is unlikely an I.G. letter dated and mailed on April 30, 2015 could be received
on April 30, 2015. The gist of Petitioner’s argument is that he was confused by the
multiple letters from different agencies. Whether or not Petitioner was confused or that
is confusion may have been the cause for his untimely request for hearing is not the
issue.” He concedes in his response that he received the April 30, 2015 I.G. notice of
exclusion on about April 30, 2015. He concedes in his request for hearing that it was not
timely filed. Petitioner failed to show his request for hearing was filed within 60 days of
receipt of the notice of exclusion. Therefore, I have no option but to dismiss his request
for hearing.

Accordingly, I conclude Petitioner did not timely file a request for hearing and dismissal
is required by 42 C.F.R. § 1005.2(e)(1).

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

> Petitioner’s assertion that he was confused about the content of the various notice
letters he has offered as evidence or the requirements for requesting review set forth in
those letters, is belied by the fact that he managed to meet the requirements to become a
licensed optometrist; the content of his request for hearing and his response to the motion
to dismiss; and his June 15, 2015 letter to the OPM IL.G. requesting more time to contest
the OPM debarment action.
